
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1769
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Rohrabacher (for
			 himself and Mr. King of Iowa)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that in order to undermine the Taliban and their terrorist
		  allies, the policy of the United States should support the recognition of
		  Afghanistan’s ethnic diversity, promoting mutual respect between various
		  communities and regions of the country and bringing democracy closer to the
		  people of Afghanistan by supporting constitutional change that recognizes and
		  enables a democratic, decentralized, federal structure to replace the present
		  failed centralized system of government, providing a political structure that
		  reflects the diversity of the country and that builds trust and goodwill among
		  Afghanistan’s many communities.
	
	
		Whereas Afghanistan is a diverse country of minorities,
			 including Pashtuns, Tajiks, Uzbeks, Hazaras, Turkmens, Aimaq, Baluch, and
			 Nuristani;
		Whereas decades of civil war and more than a century of
			 repression and discrimination in Afghanistan has resulted in distrust, fear,
			 and extremism;
		Whereas supporting highly centralized political structures
			 in Afghanistan has led to widespread abuse, discrimination, corruption, and
			 lack of local participation and support;
		Whereas the Taliban, aligned with al Qaeda, during their
			 reign of terror in Afghanistan intensified policies of ethnic retribution and
			 discrimination particularly against the peoples of northern Afghanistan;
		Whereas the Taliban and their al Qaeda allies viewed
			 ethnic diversity and political pluralism as the greatest threat to their
			 political domination and extremist beliefs;
		Whereas the Taliban and their al Qaeda allies used highly
			 centralized governmental structures in Kabul to collectively punish
			 Afghanistan's diverse ethnic communities, enforcing policies of ethnic
			 discrimination and retribution;
		Whereas the Taliban and their al Qaeda allies, after
			 having brutally repressed Afghanistan’s diverse cultures and peoples,
			 particularly the non-Pashtun peoples, launched a global terrorist war aimed
			 particularly at the United States, leading to the attacks on September 11,
			 2001;
		Whereas the Taliban and their al Qaeda allies were
			 defeated by an alliance of the northern peoples of Afghanistan, mostly Tajik,
			 Uzbek, and Hazaras fighting for their freedom and supported by a small number
			 of United States Special Forces and directed air attacks by the United States
			 Air Force;
		Whereas the defeat of the Taliban and their al Qaeda
			 allies in northern Afghanistan led to the collapse of the terrorist Taliban
			 regime and the end to Taliban and al Qaeda repression and terrorism;
		Whereas in defeating the Taliban and their
			 al Qaeda allies, thousands of brave fighters from northern Afghanistan were
			 killed but only one United States citizen lost his life in the North,
			 demonstrating that the people of Afghanistan were willing and able to fight the
			 Taliban and al Qaeda when they were fighting for their families, homes, and
			 freedom;
		Whereas the vital role of Afghanistan’s diverse ethnic
			 communities in defeating extremism and establishing a stable Afghanistan free
			 of ethnic prejudice was ignored by the international community, which instead
			 insisted on a highly centralized and personalized form of government, repeating
			 the mistakes of the past;
		Whereas western support for a flawed constitutional
			 process which concentrated power in the hands of the President including the
			 direct appointment without confirmation or consultation of all local, district,
			 and provincial officials, including mayors, governors, and police chiefs,
			 rejecting the basic democratic principle of local communities electing their
			 own leaders;
		Whereas by supporting a highly centralized government in
			 Kabul, the mistakes of the past have been repeated, including during the
			 Communist and nationalist periods, leading to massive corruption, abuse of
			 power, ethnic discrimination, and the disconnection and alienation of the
			 people of Afghanistan from their government; and
		Whereas nine years of efforts to build a national police
			 force and national military to protect Afghanistan have fallen victim to a
			 failed centralized political system and the widespread corruption and cronyism
			 it engenders, resulting in involvement of ever more United States and North
			 Atlantic Treaty Organization (NATO) ground forces and financial resources, from
			 no more than 5,000 troops eight years ago to 150,000 troops today: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 Government should—
				(A)engage in broadening the regional dialogue
			 on Afghanistan to include countries that have been supportive of the United
			 States effort to defeat the Taliban such as India, Russia, Uzbekistan,
			 Tajikistan, and Turkmenistan;
				(B)support and encourage a democratic
			 decentralized federal political system in Afghanistan that shifts more power to
			 regions, provinces, and districts, recognizes Afghanistan’s ethnic regional and
			 cultural diversity and promotes mutual respect, trust, and goodwill between the
			 various ethnic communities and regions of the country;
				(C)support urgent
			 constitutional reform that will enable local, district, and provincial election
			 of mayors, police chiefs, and governors which would bring democracy closer to
			 the people of Afghanistan and encourage trust between Afghanistan’s different
			 ethnic groups;
				(D)support the establishment of trained and
			 properly regulated regional militias as well as a national army to fight the
			 Taliban insurgency, particularly utilizing the natural allies of the United
			 States who helped defeat the Taliban in 2001 in order to enable the reduction
			 of the number of United States troops;
				(E)undermine the extremism of the Taliban and
			 their al Qaeda allies and their insurgency by drawing the people of Afghanistan
			 back into the fight by supporting a government that truly represents them;
			 and
				(F)actively oppose the inclusion of the
			 Taliban in the Government of Afghanistan; and
				(2)the United States should abandon its
			 support for the present failed centralized system of government that has led to
			 enormous corruption, the abuse of power, the growing drug trade, ethnic
			 domination which has enabled extremism, and a growing insurgency to take root
			 again and require enormous, decades more commitment in troops and
			 treasure.
			
